Citation Nr: 1216114	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee and thigh condition.

2.  Entitlement to service connection for a left knee and thigh condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to August 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Waco, Texas RO. 

The Board notes that the Veteran submitted a claim for service connection for a bilateral knee condition in March 2008.  As this claim was submitted within one year of an October 2007 rating decision denying service connection for same, the Board will construe this as a notice of disagreement (NOD) with regard this decision, as opposed to a new claim to reopen his previously denied claim for service connection for a left knee and thigh condition.  

Moreover, the Board notes that the RO characterized the issues on appeal as applications to reopen previously denied claims for service connection, due to the fact that these claims were previously denied in a July 1999 rating decision.  The Board notes, however, that, since the July 1999 rating decision was issued, service treatment records that were not considered in the initial July 1999 denial of these claims have been associated with the claims folder.  According to 38 C.F.R. § 3.156(c), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim".  As such, the Board finds that, due to the newly submitted service treatment records, these issues must be reconsidered as claims for entitlement to service connection, as opposed to applications to reopen previously denied claims for service connection.

In January 2012, a Travel Board hearing was held before the undersigned at the RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that additional evidence has been submitted since the issues on appeal have been addressed in the most recent supplemental statement of the case (SSOC).  However, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to evaluate the claims, as done below.  Additionally, the Board notes that some of this evidence is duplicative of evidence already submitted.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims. 

At the January 2012 hearing, the Veteran reported that he has been experiencing knee pain continuously since service. 

A review of the available service treatment records reveals that the Veteran was noted in a September 1986 entry as straining his right knee in a football game the day before.  He was noted as having a right knee strain.  In a March 1987 service treatment record, the Veteran complained of an injury to his right thigh the day before.

The Veteran underwent a VA examination in July 2011 for his right knee condition.  The examiner reviewed the claims file.  The Veteran reported that he injured his right knee while playing football.  He was tackled and twisted his right knee.  He reported that he was treated for a sprain and was treated with medication and may have been wrapped.  Upon examination, the Veteran was diagnosed with patellofemoral pain syndrome of the right knee.  The examiner determined that the Veteran's right knee condition was not caused by or a result of documented injury shown during service.  The examiner noted that the Veteran was diagnosed with a strain/sprain to the right knee after injuring it playing football while in servicel that he was treated with medication and given a profile for several days and was able to return to full duty; and that on the separation physical, he listed no problems with the knees.  He noted that the Veteran worked for a moving company for 4 years as a packer before coming to the VA approximately 4 years ago, and that for the last 1-2 years, he has worked as a sales clerk and has been responsible for lifting boxes for filling vending machines.  

The examiner explained that it was more likely as not that working for a moving company and lifting boxes to fill vending machines had more of an adverse effect on his knees than an acute injury in 1986 diagnosed as a sprain/strain.  He noted that an injury of that type would not cause long-term effects or degenerative changes in the joint.  The examiner determined that, therefore, based on a review of service treatment records, treatment records, and clinical experience and expertise, the Veteran's right knee condition is not caused by or a result of documented injury shown during service. 

The record shows that the Veteran has submitted MRI reports of both knees dated September 11, 2011.  An MRI report of the right knee revealed the following: (1) Minimal tricompartmental degenerative changes.  Subchondral degenerative changes of the patella with probable patchy foci of nonspecific marrow edema within the patella. (2) Myxoid degeneration versus oblique tear of the anterior horn of the lateral meniscus.  (3) Grade III chondromalacia patella involving the lateral patellar facet.  (4) Findings consistent with mild impingement of the Hoffa's fat pad.  (5) Small popliteal cyst noted.  An MRI report of the left knee revealed the following: (1) Subtle patchy foci of nonspecific increased marrow signal in the distal femoral metadiaphyseal region and the patella, of uncertain significance.  No osseous lytic lesions.  (2) Grade III chondromalacia patella involving the lateral patellar facet.  (3) Mild compartmental degenerative changes.  (4) Possible focal mild impingement of the Hoffa's fat pad.

The Board notes that the Veteran indicated in an October 2011 statement that he believed that the July 2011 VA examiner used extreme haste in examining him and misrepresented his assertions.  Moreover, the Board notes that the September 2011 MRI report was not available at the time of the July 2011 VA examination.  

In this case, as the Veteran has been noted as having current bilateral knee disabilities, and as he has reported having had knee pain continuously since his active duty service, and given that he has not been provided a VA examination concerning his left knee and thigh claim, the Board finds that another VA examination is necessary.  Thus, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current disability of either knee or thigh, and, if so, whether this current disability of either knee or thigh was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for his claimed bilateral knee and thigh conditions.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bilateral knee and thigh conditions.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all disabilities of either knee and either thigh.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's disabilities of either knee and either thigh are etiologically related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC was issued.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. After the Veteran and his representative have been given time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

